NO. 07-05-0097-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                       APRIL 7, 2005

                           ______________________________

                           VINCE ARTHUR HALL, APPELLANT

                                              V.

                           THE STATE OF TEXAS, APPELLEE
                         _________________________________

                  FROM THE COUNTY COURT OF MOORE COUNTY;

                  NO. 19462; HONORABLE DELWIN MCGEE, JUDGE
                        _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before the Court is appellant’s motion to dismiss this appeal. Appellant and his

attorney both have signed the document indicating that appellant withdraws the appeal. Tex. R.

App. P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice
Do not publish.